DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 5, 8, 9, 15, 18 and 19 are objected to because of the following informalities: at line 1 of claim 5, “claim1” should apparently read --claim 1--; at line 2 of claim 8, “the a” should apparently read –the--; at line 3 of claim 9, “the subject;” should apparently read –the subject; and--; at line 1 of claim 15, “claim1” should apparently read --claim 11--; at line 2 of claim 18, “the a” should apparently read –the--; and at line 3 of claim 19, “the subject;” should apparently read –the subject; and--;.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 5 of claim 5, it is unclear if “a PTT” is the same as or different than “the plurality of PTTs” recited at line 1.  
Claim 13 at line 1 recites the limitation "the plurality of second locations".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is -- the plurality of locations--.
At line 5 of claim 15, it is unclear if “a PTT” is the same as or different than “the plurality of PTTs” recited at line 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (U.S. Pub. No. 2008/0221461).  Regarding claims 1 and 3, Zhou et al. (hereinafter Zhou) discloses a system comprising: at least one storage device storing instructions [0036]; and at least one processor in communication with the at least one storage device, where when executing the instructions, the at least one processor is directed to perform operations ([0014], [0036] and [0038]) comprising: receiving a first signal representing heart activity of a subject via electrodes 70A,B ([0035] and [0036]); receiving a plurality of second signals representing time-varying information on at least one pulse wave of the subject via sensory array 80 ([0035] and [0036]), the plurality of second signals corresponding to a plurality of body locations (brachial/upper arm and finger arteries) of the subject respectively (Figs. 1 and 2 and [0036]); determining a plurality of pulse transit times (PTTs) based on the plurality of second signals and the first signal [0038]; determining a plurality of blood pressures of the subject based on the plurality of PTTs respectively, the plurality of blood pressures corresponding to the plurality of body locations respectively ([0044] and [0045]); determining relation information among the plurality of blood pressures [0046]; generating guide information associated with the subject based on the relation information; and transmitting the guide information to a terminal device associated with the subject (alert values transmitted to caregiver) [0050].  Regarding claim 2, the first signal includes an electrical signal [0036]; and at least one of the plurality of second signals includes an optical signal ([0035]-[0037]).  Regarding claim 4, the receiving the plurality of second signals representing time-varying information on at least one pulse wave of the subject comprising: communicating with a plurality of acquisition devices 42A,42C,80 mounted at the plurality of body locations respectively, wherein at least one of the plurality of acquisition devices includes a sensor array 80, an arrangement of the sensor array being adjusted based on personal parameters of the subject (Figs. 1-3 and [0035]).  Regarding claim 5, the determining the plurality of PTTs based on the plurality of second signals and the first signal comprising: identifying a first feature in the first signal ([0036] and [0038]); identifying a second feature in each of the plurality of second signals ([0036] and [0038]); and determining a PTT corresponding to each of the plurality of second signals based on a difference between the first feature and the second feature [0038].  Regarding claim 6, the determining the plurality of blood pressures of the subject based on the plurality of PTTs respectively comprising: determining the plurality of blood pressures of the subject based on the plurality of PTTs according to a model including a compensation term (“distance value”; claim 11 and [0039]).  Regarding claim 7, the compensation term is related to a relationship of differences among the plurality of PTTs (“distance value” is a difference among the plurality of PTTs as it corresponds to a separation distance of the first and second optical sensors – claim 11).  Regarding claim 8, the operations further comprising: performing a calibration on the plurality of blood pressures of the subject based on reference calibration data ([0010] and [0046]).  Regarding claim 10, the guide information includes push information associated with daily activities of the subject (alert values transmitted to caregiver) [0050].
Regarding claims 11 and 13, Zhou discloses a method comprising: receiving a first signal representing heart activity of a subject 70A,B ([0035] and [0036]); receiving a plurality of second signals representing time-varying information on at least one pulse wave of the subject via sensory array 80 ([0035] and [0036]), the plurality of second signals corresponding to a plurality of body locations (brachial/upper arm and finger arteries) of the subject respectively (Figs. 1 and 2 and [0036]); determining a plurality of pulse transit times (PTTs) based on the plurality of second signals and the first signal [0038]; determining a plurality of blood pressures of the subject based on the plurality of PTTs respectively, the plurality of blood pressures corresponding to the plurality of body locations respectively ([0044] and [0045]); determining relation information among the plurality of blood pressures [0046]; generating guide information associated with the subject based on the relation information; and transmitting the guide information to a terminal device associated with the subject (alert values transmitted to caregiver) [0050].  
Regarding claim 12, the first signal includes an electrical signal [0036]; and at least one of the plurality of second signals includes an optical signal ([0035]-[0037]).  Regarding claim 14, the receiving the plurality of second signals representing time-varying information on at least one pulse wave of the subject comprising: communicating with a plurality of acquisition devices 42A,42C,80 mounted at the plurality of body locations respectively, wherein at least one of the plurality of acquisition devices includes a sensor array 80, an arrangement of the sensor array being adjusted based on personal parameters of the subject (Figs. 1-3 and [0035]).  Regarding claim 15, the determining the plurality of PTTs based on the plurality of second signals and the first signal comprising: identifying a first feature in the first signal ([0036] and [0038]); identifying a second feature in each of the plurality of second signals ([0036] and [0038]); and determining a PTT corresponding to each of the plurality of second signals based on a difference between the first feature and the second feature [0038].  Regarding claim 16, the determining the plurality of blood pressures of the subject based on the plurality of PTTs respectively comprising: determining the plurality of blood pressures of the subject based on the plurality of PTTs according to a model including a compensation term (“distance value”; claim 11 and [0039]).  Regarding claim 17, the compensation term is related to a relationship of differences among the plurality of PTTs (“distance value” is a difference among the plurality of PTTs as it corresponds to a separation distance of the first and second optical sensors – claim 11).  Regarding claim 18, the method further comprises: performing a calibration on the plurality of blood pressures of the subject based on reference calibration data ([0010] and [0046]).  Regarding claim 20, the guide information includes push information associated with daily activities of the subject (alert values transmitted to caregiver) [0050].
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 9, while the prior art teaches a system, comprising: at least one storage device storing instructions; and at least one processor in communication with the at least one storage device, where when executing the instructions, the at least one processor is directed to perform operations comprising: receiving a first signal representing heart activity of a subject; receiving a plurality of second signals representing time-varying information on at least one pulse wave of the subject, the plurality of second signals corresponding to a plurality of body locations of the subject respectively; determining a plurality of pulse transit times (PTTs) based on the plurality of second signals and the first signal; determining a plurality of blood pressures of the subject based on the plurality of PTTs respectively, the plurality of blood pressures corresponding to the plurality of body locations respectively; determining relation information among the plurality of blood pressures; generating guide information associated with the subject based on the relation information; and transmitting the guide information to a terminal device associated with the subject, the prior art of record does not teach or fairly suggest a system as claimed by Applicant, wherein the relation information includes: a distribution of the plurality of blood pressures corresponding to the plurality of body locations of the subject; and a comparison of the plurality of blood pressures corresponding to the plurality of body locations with a plurality of reference blood pressures respectively corresponding to the plurality of body locations.
Regarding claim 19, while the prior art teaches a method comprising: receiving a first signal representing heart activity of a subject; receiving a plurality of second signals representing time-varying information on at least one pulse wave of the subject, the plurality of second signals corresponding to a plurality of body locations of the subject respectively; determining a plurality of pulse transit times (PTTs) based on the plurality of second signals and the first signal; determining a plurality of blood pressures of the subject based on the plurality of PTTs respectively, the plurality of blood pressures corresponding to the plurality of body locations respectively; determining relation information among the plurality of blood pressures; generating guide information associated with the subject based on the relation information; and transmitting the guide information to a terminal device associated with the subject, the prior art of record does not teach or fairly suggest a method as claimed by Applicant, wherein the relation information includes: a distribution of the plurality of blood pressures corresponding to the plurality of body locations of the subject; and a comparison of the plurality of blood pressures corresponding to the plurality of body locations with a plurality of reference blood pressures respectively corresponding to the plurality of body locations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791